DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Original disclosure appears to have a typo in the paragraph 0034 of the original disclosure
[0034]    These angles now allow to calculate the difference d1 and d2 for each of…

Allowable Subject Matter
Claims 1-14 are allowed. The Closet prior art of record Zhu et al. 2009/0213112 A1 teaches a method for aligning a first panoramic image and a second panoramic image in a navigation procedure, which comprises the following steps of: using a computer vision algorithm for extracting features that are present in the first panoramic image and/or in the second panoramic image and using extracted features to prepare a first feature vector for the first panoramic image and a second feature vector for the second panoramic image(e.g., see at least figure 4); comparing the first and the second feature vector and identifying matches in both the first and the second feature vector that are above a determined threshold (e.g., see at least 0043 and figure 4 ).
However, The prior art of record does not specifically teach determining for identified matches in each of the first and the second feature vectors for each of the first and second panoramic images a perspective angle between a reference point of a respective one of the first and second panoramic images and the features according to the identified matches; and determining a difference between determined perspective angles for at least part of the identified matches in the first and the second panoramic image
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646